NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       AUG 27 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ALFREDO GALEAS-VILLEDA,                         No.    14-73007

                Petitioner,                     Agency No. A095-761-270

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted August 25, 2020**

Before: TROTT, SILVERMAN, and N.R. SMITH, Circuit Judges.

      Alfredo Galeas-Villeda, a native and citizen of Honduras, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his application for asylum as

untimely and on the merits, withholding of removal, and relief under the

Convention Against Torture (“CAT”). We have jurisdiction pursuant to 8 U.S.C.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1252. We review de novo questions of law, Cerezo v. Mukasey, 512 F.3d 1163,

1166 (9th Cir. 2008), except to the extent that deference is owed to the BIA’s

interpretation of the governing statutes and regulations, Simeonov v. Ashcroft, 371

F.3d 532, 535 (9th Cir. 2004). We review for substantial evidence the agency’s

factual findings. Garcia-Milian v. Holder, 755 F.3d 1026, 1031 (9th Cir. 2014).

We deny in part and dismiss in part the petition for review.

      When this case was last before the Court, the parties agreed to a remand to

allow the BIA the opportunity to provide further consideration in light of

Henriquez-Rivas v. Holder, 707 F.3d 1081 (9th Cir. 2013). In Henriquez-Rivas,

we held that the BIA had erred by rejecting a proposed particular social group

without considering record evidence that supported the petitioner’s claim. 707

F.3d at 1091-92. On remand in this case, the BIA examined the record and noted

that it contained evidence of “ongoing and widespread violence by criminal gangs

in Honduras.” The BIA held, however, that the record “does not sufficiently show

that young males who oppose gangs and refuse to join are perceived, considered,

or recognized by Honduran society to be a distinct social group.” The BIA further

held that Galeas-Villeda’s anti-gang opinions failed to establish persecution on

account of a political or imputed political opinion.

      The agency did not err in concluding that Galeas-Villeda had failed to

establish persecution or a well-founded fear of future persecution on account of his



                                          2                                    14-73007
membership in a cognizable social group or his political opinion. See Reyes v.

Lynch, 842 F.3d 1125, 1131 (9th Cir. 2016) (in order to demonstrate membership

in a particular social group, “[t]he applicant must ‘establish that the group is (1)

composed of members who share a common immutable characteristic, (2) defined

with particularity, and (3) socially distinct within the society in question’” (quoting

Matter of M-E-V-G-, 26 I. & N. Dec. 227, 237 (BIA 2014))); see also Ramos-

Lopez v. Holder, 563 F.3d 855, 858-62 (9th Cir. 2009) (holding that young

Honduran men who have been recruited by gangs but refuse to join does not

constitute a particular social group or political opinion), abrogated in part by

Henriquez-Rivas v. Holder, 707 F.3d 1081, 1093 (9th Cir. 2013) (en banc).

Substantial evidence supports the agency’s determination that Galeas-Villeda

failed to establish that the harm he suffered or fears in Honduras was or would be

on account of a protected ground. See Ramos-Lopez, 563 F.3d at 862 (refusal to

join gang was not a political opinion); see also Zetino v. Holder, 622 F.3d 1007,

1016 (9th Cir. 2010) (an applicant’s “desire to be free from harassment by

criminals motivated by theft or random violence by gang members bears no nexus

to a protected ground”).1 Thus, Galeas-Villeda’s asylum and withholding of



1
  To the extent that Galeas-Villeda asserts persecution based on harm his family
members may have experienced, we lack jurisdiction to consider this unexhausted
claim. See Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004) (court lacks
jurisdiction to review claims not presented to the agency).

                                           3                                    14-73007
removal claims fail.2

      Substantial evidence also supports the agency’s denial of CAT relief because

Galeas-Villeda failed to show it is more likely than not he will be tortured by or

with the consent or acquiescence of the government if returned to Honduras. See

Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009); see also Delgado-Ortiz v.

Holder, 600 F.3d 1148, 1152 (9th Cir. 2010) (generalized evidence of violence and

crime in petitioner’s home country was insufficient to meet standard for CAT

relief). We reject Galeas-Villeda’s contention that the agency failed to properly

consider his CAT claim. See Najmabadi v. Holder, 597 F.3d 983, 990 (9th Cir.

2010) (the BIA adequately considered evidence and sufficiently announced its

decision).

      PETITION FOR REVIEW IS DENIED in part; DISMISSED in part.




2
 Because Galeas-Villeda’s asylum claim fails on the merits, we need not address
whether his asylum application was timely filed.

                                          4                                   14-73007